Citation Nr: 0329794	
Decision Date: 10/30/03    Archive Date: 11/05/03

DOCKET NO.  98-13 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
gunshot wound to the right knee with degenerative joint 
disease and a retained foreign body, currently evaluated as 
30 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
gunshot wound to the left knee with degenerative joint 
disease, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to December 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision issued the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in Atlanta, Georgia.


REMAND

In March 2000, this matter from remanded for additionally 
development.  In pertinent part, the RO was directed, as per 
38 C.F.R. § 4.41, to request from the appropriate custodian 
the veteran's hospital and clinical records from his 
hospitalization at the U.S. Army Hospital at Camp Kowie, 
Okinawa, in January 1971 for a right knee gunshot wound, and 
from his hospitalization at the U.S. Naval Hospital in 
Portsmouth, Virginia, in early September 1971.  Follow up to 
any alternative sources of such records was also directed.  
The evidence of record reflects that in March 2000, the RO 
complied with the remand directions by requesting the records 
from each medical facility.  In April 2000, a response was 
received from the Naval Medical Facility in Portsmouth, 
Virginia, that there were no records of an admission at that 
medical facility.  The veteran was properly informed of the 
RO's inability to obtain these records on his behalf via the 
December 2002 Supplemental Statement of the Case (SSOC).  See 
38 C.F.R. § 3.159(e) (2003).  

The December 2002 SSOC reflects that no response had been 
received from the medical facility in Okinawa.  VA's duty to 
assist requires that reasonable efforts be made to obtain 
evidence sufficiently identified by the veteran.  Reasonable 
efforts are defined as at least one follow-up request for 
records not in the custody of a Federal department or agency.  
See 38 C.F.R. § 3.159(c)(1) (2003).  VA will end its efforts 
to obtain records from other Federal agencies only if VA 
concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R. § 3.159(c)(2) (2003).  As the evidence of record 
does not indicate that a follow-up request has been made to 
the U.S. Army Hospital at Camp Kowie, Okinawa, it is not 
apparent that further efforts would be futile.  As such, VA's 
duty to assist the veteran has not been fulfilled.  
Additionally, a Board remand confers upon the appellant the 
right to compliance with the remand orders, and VA has a duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268 (1998).

Additionally, the evidence of record reflects that the 
veteran maintains that the September 2002 examination 
afforded him in connection with his claim was inadequate.  
The June 2003 hearing transcript reflects that the veteran, 
and his representative, assert that the veteran's range of 
motion recorded in the September 2002 examination report does 
not adequately represent his range of motion as limited by 
pain.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995); 
see generally VAOPGCPREC 36-97.  Accordingly, another VA 
examination is in order to properly evaluate the veteran's 
assertion.

Finally, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent for his increased rating 
claim.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

2.  The RO should request from the 
appropriate custodian of records the 
veteran's hospital and clinical records 
from his hospitalization at the U.S. Army 
Hospital at Camp Kowie, Okinawa, In 
January 1971 for a right knee gunshot 
wound.  Any response received should be 
associated with the veteran's claims 
folder.  If no response is received, the 
veteran should be notified of VA 
inability to obtain these records on his 
behalf in accordance with 38 C.F.R. 
§ 3.159(e) (2003).

3.  The RO should schedule the veteran 
for a VA joints examination to determine 
the current nature and extent of the 
veteran's service-connected knee 
conditions.  The claims folder must be 
made available to the examiner for 
review.  The VA examiner should 
specifically indicate not only the 
veteran's range of motion of each knee, 
but at which point pain begins.  The 
examiner should also carefully elicit all 
of the veteran's subjective complaints 
and then offer an opinion as to whether 
there is adequate pathology present to 
support the level of each of the 
veteran's subjective complaints.

4.  The RO should then readjudicate the 
veteran's claims in light of the actions 
taken and all evidence received since the 
December 2002 SSOC.  If the claims remain 
denied, the RO should issue a SSOC to the 
veteran and his representative before the 
case is returned to the Board.  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits 
since December 2002, to include a summary 
of the evidence and discussion of all 
pertinent regulations, including 
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159 (2003).  An appropriate period of 
time should be allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                  
_________________________________________________
	C.P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



